RELEASE AGREEMENT AND COVENANT NOT TO SUE

 

This Release Agreement and Covenant Not to Sue (this “Release”) is hereby made,
executed and delivered as of this 30th day of November, 2015, by Mr. Charles S.
Roberts to and for the benefit of ACRE Realty Investors, Inc., ACRE Realty LP,
A-III Investment Partners LLC, A-III Manager LLC, each of their respective
affiliates and each of their and their affiliates’ respective shareholders,
members, partners, directors, officers, managers, employees, benefit plans, and
each of the respective successors and assigns thereof (collectively, the
“Released Parties”).

 

Reference is made to:

 

(i)      that certain Stock Purchase Agreement, dated as of November 19, 2014,
by and among Roberts Realty Investors, Inc., a Georgia corporation, Roberts
Properties Residential, L.P., a Georgia limited partnership and A-III Investment
Partners LLC, a Delaware limited liability company (the “Stock Purchase
Agreement”);

 

(ii)      that certain Employment Agreement, dated as of January 30, 2015, by
and between Charles S. Roberts and ACRE Realty Investors, Inc. (formerly known
as Roberts Realty Investors, Inc.) (the “Employment Agreement”);

 

(iii)      that certain Sales Contract having an Effective Date of January 26,
2015, with respect to the sale by ACRE Realty LP to Bradley Park Apartments,
LLC, of approximately 22.03 acres of land located in Forsyth County, Georgia
(the “Bradley Park land”), as amended by that certain First Amendment to Sales
Contract having an Amendment Effective Date of July 24, 2015, that certain
Second Amendment to Sales Contract having a Second Amendment Effective date of
September 3, 2015, that certain Third Amendment to Sales Contract having a Third
Amendment Effective Date of November 11, 2015, and that certain Fourth Amendment
to Sales Contract having a Fourth Amendment Effective Date of November 17, 2015
(such Sales Contract, as so amended, the “Bradley Park Sales Contract”); and

 

(iv) that certain proposed Fifth Amendment to the Bradley Park Sales Contract of
even date herewith (the “Fifth Amendment to the Bradley Park Sales Contract”).

 

As amended by the Fifth Amendment to the Bradley Park Sales Contract, the
Bradley Park Sales Contract as so amended is hereinafter referred to as the
“Bradley Park Sales Contract, as so amended” or the “Bradley Park Sales
Contract, as amended.”

 

1.      Consideration for this Release. Charles S. Roberts hereby acknowledges
that delivery of this Release to the Released Parties is a material inducement
to ACRE Realty LP’s willingness to enter into the Fifth Amendment to the Bradley
Park Sales Contract referenced above and to consummate the transactions
contemplated by the Bradley Park Sales Contract, as so amended, that ACRE Realty
LP would not do so without the benefit of the provisions of this Release and
that the execution and delivery by ACRE Realty LP of the Fifth Amendment to the
Bradley Park Sales Contract and the willingness of ACRE Realty LP to consummate
the transactions contemplated by the Bradley Park Sales Contract, as so amended,
are good and valuable consideration for the release and agreements of Charles S.
Roberts contained in this Release.

 



 

 

2.      Release and Covenant Not to Sue. In exchange for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned Charles S. Roberts, for himself and for and on behalf of each of his
affiliates, hereby releases and forever discharges, and covenants not to assert
or file any claim against, any of the Released Parties from or with respect to
any and all promises, liabilities, amounts due or payable, indebtedness, losses,
claims, litigation, demands and causes of action, known or unknown, fixed or
contingent, including, but not limited to, any actions brought in tort or for
breach of contract, or under any federal or state statute, law or regulation,
which the undersigned has, had or purports to have at any time against any of
the Released Parties, relating to, arising out of or resulting from:

 

(i) the Bradley Park Sales Contract, as amended,

 

(ii) the consummation of the transactions contemplated by the Bradley Park Sales
Contract, as amended, and

 

(iii) any termination of the Bradley Park Sales Contract, as amended, by either
party thereto in accordance with the terms and conditions thereof, including but
not limited to (A) the effect of any such termination on ACRE Realty Investors,
Inc. or ACRE Realty LP or their respective shareholders, partners, or
affiliates, as applicable, including but not limited to Mr. Charles S. Roberts
and his affiliates, (B) the effect of any such termination on the Stock Purchase
Agreement, including but not limited to the Post-Closing Adjustment under
Section 1.3 thereof, and (C) the effect of any such termination on the rights of
Mr. Charles S. Roberts under the Employment Agreement, including but not limited
to the termination by ACRE Realty Investors, Inc. of any right on the part of
Charles S. Roberts under the Employment Agreement to participate in the
marketing, sale or purchase of the Bradley Park land, it being agreed and
understood by the undersigned Mr. Charles S. Roberts that, notwithstanding the
terms and conditions of the Employment Agreement, in the event of any such
termination of the Bradley Park Sales Contract, as amended, Mr. Charles S.
Roberts shall have no right, whether under the Employment Agreement or
otherwise, to participate, directly or indirectly through any affiliate, in the
marketing, sale or purchase of the Bradley Park land;

 

provided, however, that the foregoing Release and Covenant Not to Sue does not
apply to or affect: (1) any claim to which Bradley Park Apartments, LLC may
become entitled under the Bradley Park Sales Contract, as amended, as a result
of any actual breach by ACRE Realty LP of its obligations under the Bradley Park
Sales Contract, as amended; (2) the undersigned Charles S. Roberts’ rights to
indemnification, advancement of expenses and exculpation by ACRE Realty
Investors, Inc. as provided in the Articles of Incorporation and Bylaws of ACRE
Realty Investors, Inc., and pursuant to the Director and Officer Indemnification
Agreement between ACRE Realty Investors, Inc. and Charles S. Roberts; (3)
Charles S. Roberts’ rights as an insured under the Directors and Officers
Insurance Policies of ACRE Realty Investors, Inc. and Roberts Realty Investors,
Inc.; and (4) except as provided in clause (iii) of Section 2 above, the rights
and obligations of the Parties under the Employment Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Release as of the date
first written above.

 

 

  /s/ Charles S. Roberts   Charles S. Roberts

 



2

